Ostrander, J.
We agree with counsel for the receiver that the exceptions 8th and 9th, to the commissioner’s report, relied upon in this court, are to some extent argumentative and in that respect are objectionable. The 9th exception is, however, sufficiently specific to present the theory relied upon by appellant and its application to the case. The supplemental report of the commissioner apparently determines the right of appellant to interest in accordance with the rule stated in the matter of the Appeal of State Bank of Michigan in the same proceeding. *537All other questions presented are considered in the case referred to and are answered in favor of the appellant. An order may be entered in conformity with the opinion in that case. Appellant will recover costs of the appeal.
Carpenter, Grant, Blair, and Hooker, JJ., concurred.